 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOHN E. MITCHELL,                                           Case No. 1:16-cv-01148-DAD-EPG (PC)
10                   Plaintiff,                                  ORDER FOLLOWING TELEPHONIC
                                                                 DISCOVERY AND STATUS
11         v.                                                    CONFERENCE
12   CRM M.S. ROBICHEAUX,                                        (ECF NOS. 103, 105, & 109)
13                   Defendant.                                  ORDER DIRECTING CLERK TO SEND
                                                                 PLAINTIFF A COPY OF FORM AO 88B
14                                                               AND A COPY OF FORM USM-285
15          John E. Mitchell (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
16   action filed pursuant to 42 U.S.C. § 1983.
17
            On May 29, 2019, the Court held a discovery and status conference (“Conference”).
18
     Plaintiff telephonically appeared on his own behalf. Counsel Lynne Stocker telephonically
19
     appeared on behalf of Defendant.
20
            For the reasons stated on the record at the conference, IT IS ORDERED that:
21
                   1. Plaintiff has permission to file a third-party subpoena directed to the California
22
                       Department of Corrections and Rehabilitation to request complaints about
23
                       Defendant.1
24
                   2. The Clerk of Court is directed to send Plaintiff a subpoena form (form AO 88B)
25
                       and a copy of form USM-285.
26
                   3. Plaintiff has twenty-one days from the date of service of this order to complete
27

28          1
                When completing the subpoena, Plaintiff should identify with specificity the documents he is seeking.

                                                             1
 1            and return form AO 88B and form USM-285.
 2         4. For the reasons stated on the record, the non-expert discovery deadline is
 3            modified only as follows:
 4                a. Plaintiff has until June 12, 2019, to serve a discovery request regarding
 5                    complaints about Defendant. It should clearly specify the scope of
 6                    complaints being requested.
 7                b. If Plaintiff serves a discovery request by June 12, 2019, Defendant has
 8                    until July 5, 2019, to respond.
 9                c. If Plaintiff believes Defendant’s response is insufficient, Plaintiff may
10                    file a motion to compel no later than July 26, 2019.
11                d. If Plaintiff files a motion to compel, Defendant has until August 12,
12                    2019, to file an opposition, and Plaintiff has until August 23, 2019, to
13                    file a reply to Defendant’s opposition.
14                e. The parties shall meet and confer regarding Plaintiff’s issues with the
15                    interrogatories, as discussed at the Conference. If Plaintiff believes
16                    Defendant’s updated responses are insufficient, or if Defendant does not
17                    provide updated responses, Plaintiff has until July 26, 2019, to file a
18                    motion to compel.
19         5. Plaintiff’s request to meet and confer (ECF No. 109) is granted in part. At
20            Plaintiff’s deposition, the parties shall discuss whether a settlement conference
21            would be helpful in this case. Defendant has until July 12, 2019, to file a
22            statement regarding whether the parties request a settlement conference. If the
23            parties request a settlement conference, the statement shall include potential
24            dates for the settlement conference, as well as Defendant’s position on
25            Plaintiff’s request to appear at the settlement conference telephonically.
26   ///
27   ///
28   ///

                                               2
 1              6. Plaintiff’s motions to compel (ECF Nos. 103 & 105) are denied, without
 2                 prejudice to Plaintiff filing motions to compel in compliance with the deadlines
 3                 laid out above.
 4
     IT IS SO ORDERED.
 5

 6
       Dated:     May 30, 2019                               /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
